DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 2/24/2021 and 9/29/2021 have been considered by the examiner.
Allowable Subject Matter
 	Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art discloses using a comparator with a variable threshold as well as using two comparators with high and low thresholds in an interface, but does not disclose
 	With respect to claim 1, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, a first circuit configured to: deliver successive pairs of values of the high and low thresholds for a first time period after the first DC voltage becomes smaller than a first value of the low threshold; modify values of the high and low thresholds between two successive pairs based on the first and second signals to determine a pair of values of the high and low thresholds surrounding the first DC voltage; and determine a current value of the first DC voltage based on the pair of values of the high and low thresholds surrounding the first DC voltage.  	Claim 11 is allowed primarily for the same reasons as stated above for claim 1.
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Edwards (US 2016/0131713) discloses a comparator with a variable threshold. Armstrong (US 2019/0236040) discloses an interface. Motoki (US 2016/0116928) discloses a power supply circuit. Proefrock (US 2014/0183974) discloses an interface.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839